DETAILED ACTION

This Office Action is responsive to the submission filed on 08/13/2021. 
Current status of the claims:
Claims 32-34 are new.  
Claim 26 is cancelled.
Claims 1-25, 27-34 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the Request for Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission filed 08/13/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed 08/13/2021 has been entered.

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 07/13//2021. By this amendment, Claims 1, 4-5, 7, 10, 13, 16-17, 19, 22, and 27-30 have been amended. New claims 32-34 have been submitted and claim 26 has been cancelled.

Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks filed in response the rejection of claims 1-26 under 35 U.S.C. 103 as being unpatentable over Maaref et al. (US2014/0098731) in view of Maaref (US2017/0339530) has been fully considered. It is noted, however, that the claims have been amended. The amendment, specifically, to independent claims 1, 7, 10, 13, 19, and 22 include new feature which was not in previously rejected claims. Further, the amendment to the claim is the result of prior art reference/s and, thus, do narrow the scope of the claim.  Thus, the 

Claim Objections
Currently amended claim 22 is objected to because it’s preamble phrase “Network equipment comprising:” is not introduced by an Article. As “Network equipment” refers to a singular (countable) noun, an article “A” should appear before said noun. Appropriate correction is requested.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0098731 to Maaref et al. (“Maaref731”) in view of US2017/0339530 to Maaref (“Maaref530”) (the references in parentheses apply to the prior art document) 

 




RE claims 3 and 15, Maaref731 discloses the method and the UE of claims 1 and 13, further comprising: transmitting, to the second UE over the SL, an indication of the identifier (e.g. Maaref731 Figs. 4-5, Para [0032]; the CUE receives an indication (Unique ID) of the TUE in a control channel information over the D2D link (i.e. sidelink)). 

RE claims 4 and 16, Maaref731 discloses the method and the UE of claims 1 and 13, wherein the distribution of source data from the first UE is to split the data among the multiple UEs (e.g. Maaref731 Figs. 1-3, 4, Paras [0005], [0017], 0030], [0033]: distributes (i.e. splits) data information from the first UE to the multiple UEs including at least a second UE), the method further comprising: transmitting, to the network equipment, data that is different from the data that 20is to be transmitted by the second UE (e.g. Maaref731 [0016]-[0017, [0020] each of the TUEs, also, transmit its own unique ID to the network equipment with the data to be transmitted by the CUE).

RE claims 5 and 17, Maaref731 discloses the method and the UE of claims 1 and 13, further comprising: transmitting over a further sidelink, to a third UE of the multiple UEs, data from the first UE that is to be transmitted by the third UE in the uplink direction to the network equipment (e.g. Maaref731 Figs. 1-3, Paras [0018]-[0019], [0021]: the first UE transmits data information over another sidelink path to a third UE of the multiple UEs, the 

RE claims, 6 and 18, Maaref731 discloses the method and the UE of claims 1 and 13, wherein the cooperative transmission comprises redundant transmissions in a hybrid automatic repeat request (HARQ) process (e.g. Maaref731 Fig. 1, Paras [0022], [0027]).  

RE claims 7 and 19, Maaref731 discloses a method performed by a first user equipment (UE) (e.g. Maaref731 Figs. 1, 4-5), a processor (e.g. Maaref731 Figs. 1, 4-5); and a non-transitory computer readable storage medium storing programming for execution by the processor (e.g. Maaref731 Figs. 1, 4-5), the programming including instructions to perform a method, the method comprising: receiving, over a sidelink (SL), data from a second UE, the data comprising source data form the second UE that is distributed to multiple UEs including at least the first UE for cooperative transmission by the multiple UEs in an uplink direction to network equipment in a communication network (e.g. Maaref731 Figs. 1-3, 4, Paras [0005], [0017], 0030], [0032]-[0033]: the UE receives data information from a second user equipment over a virtual multipoint (Device-to-Device (D2D)) link, the data is to be distributed to multiple UEs via cooperative transmission in an uplink direction to a Base Station, BS, (i.e. network equipment) in a communication network); and transmitting the data to the network equipment (e.g. Maaref731 Figs. 4-5, Paras [0016]-[0017], [0032]: transmitting the data information to the Base station), wherein the source data is associated with an identifier of the second UE that identifies the second UE to the network equipment as a source of the source data transmitted by the first UE cooperatively with at least one other  the data information is to be transmitted, cooperatively with the multiple UEs, to the network equipment) 
While teaching a virtual multipoint (Device-to-Device (D2D)) link, over which data information is transported from the second UE for cooperative transmission, as set forth above, Maaref731 does not explicitly recite the term “sidelink”, as recited. However, Maaref530 teaches or suggests, in the same technical field, the term “sidelink”, as recited (e.g.  Figs. 2A-2B, Paras [0048]-[0052]:  receives data information from the second UE over a Sidelink communication). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method feature disclosed by Maaref731 with Maaref530’s teaching for a purpose of receiving data from a second UE and thereby establish a short-range sidelink device-to-device (D2D) communications between the multiple UEs (see for example, Maaref530, Figs. 2A-2B, Paras [0002] [0048]-[0052]). In combination, Maaref731 is not altered in that Maaref731 continues to receive data information by establishing a sidelink device-to-device (D2D) communications between the pluralities of UEs. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in 

5RE claims 8 and 20, Maaref731 discloses the method and the UE of claims 7 and 19, wherein the cooperative transmission comprises cooperative multiple-input multiple-output (MIMO) transmission by the multiple UEs (e.g., Maaref731 Para [0017]).  

RE claims 9 and 21 Maaref731 discloses the method and the UE of claims 7 and 19, further comprising: transmitting, to the network equipment, an indication of the identifier (e.g. Maaref731 Figs. 4-5, Para [0032]; transmits to the base station an indication (ID) of the UE). 

RE claims 10 and 22, Maaref731 discloses a method performed by network equipment in a communication network (e.g. Maaref731 Figs. 1, 4-5: method performed by network equipment in a communication network), and a non-transitory computer readable storage medium storing programming for execution by the processor (e.g. Maaref731 Figs. 1, 4-5), the programming including instructions to perform a method comprising: receiving, from multiple user equipment (UEs), a cooperative transmission, by the multiple UEs, of source data from a source UE (e.g. Maaref731 Figs. 4-5, Paras [0006]-[0017], [0020]-[0021], [0032]: receives data information sent jointly (cooperative transmission) from plurality of user equipment (UEs)); and 15obtaining an identifier of the source UE that identifies the source UE to the network equipment as a source of the source data transmitted cooperatively 
The subject matter of claim 10 differs from Maaref731 in that Maaref731 does not explicitly recite claimed terms such as, “source data” and “Source UE”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Maaref731’s disclosure of a Target UE and the Target UE’s data information, as taught in Maaref750 (e.g. Figs. 4-5, Paras [0016]-[0017], [0020]-[0021], [0032]), can be construed as the “Source UE” and “source data”, respectively, as recited by the claim. Hence the prior art includes each element/feature claimed, with the only difference between the claimed invention and the prior art being lack of the explicit recitation of said claim languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method disclosed by Maaref731 with one of ordinary skill in the art’s interpretation for the claim terms to achieve the predictable results of identifying the TUE to the base station. Therefore one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 10 and 22.



RE claims 12 and 24, Maaref731 discloses the method and the network equipment of claims 10 and 22, wherein the cooperative transmission comprises components of respective different portions of the source data transmitted by each of the multiple UEs (e.g. Maaref731, Figs. 1, 4-5 and Paras [0017], [0032]: cooperative transmission data received from the multiple UEs include indication (Unique ID) of respective portions of the TUEs data transmitted to the Base station (BS)).

RE claim 25, Maaref731 discloses, the method of claim 6, wherein the redundant transmissions include transmissions according to different types of UE cooperation (e.g. Fig. 1, Paras [0017], [0022]: …according to different types of UE cooperation).  

RE claim 26. (Cancelled)

RE claim 33, Maaref731 discloses the method of claim 1, wherein the determining comprises determining the distribution of source data from the first UE based on UE cooperation group configuration information (e.g. Maaref731 Figs. 1-3, 4, Paras [0005], [0017], 0030], [0033]: based on UE cooperation group identifier (group ID) information).  

.   

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref731 in view of Maaref530, further in view of US9698951 to Kim et al. (“Kim”) (the references in parentheses apply to the prior art document) 
RE claim 27, Maaref731 in view of Maaref530 discloses the method of claim 1, as discussed above with the claim’s rejection. 
The subject matter of claim 27 differs from Maaref731 in view of Maaref731 in that it does not explicitly disclose the feature: wherein the obtaining comprises receiving, from the network equipment, the one or more joint precoding parameters determined by the network equipment or determined by a UE and modified by the network equipment, as recited in claim 27. 
However, Kim teaches or suggests, in the same technical field, the feature: wherein the obtaining comprises receiving, from the network equipment, the one or more joint precoding parameters determined by the network equipment or determined by a UE and modified by the network equipment,, as recited (e.g. Kim, Col. 2, line 35 through Col. 3, lines 40: receives one or more joint precoding parameters determined by the network equipment). Hence the prior art teaches/suggests each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of 

RE claim 28, Maaref731 in view of Maaref530 discloses the method of claim 27, as discussed above with the claim’s rejection.
The subject matter of claim 28 differs from Maaref731 in view of Maaref731 in that it does not explicitly disclose the feature: transmitting, to the network equipment, a reference signal for channel measurement by the network equipment, wherein the one or more joint precoding parameters are modified by the network equipment based on the channel measurement, as recited in newly added claim 28. However, Kim teaches or suggests, in the same technical field, the feature: transmitting, to the network equipment, a reference signal for channel measurement by the network equipment, wherein the one or more joint precoding parameters are modified by the network equipment based on the channel measurement, as recited (e.g. Kim, Col. 2, line 35 through Col. 3, lines 40: transmits, to the network equipment, a reference signal for channel measurement by the network equipment). Hence the prior art teaches/suggests each element/feature claimed, although 

RE claim 29, Maaref731 in view of Maaref530 discloses the method of claim 1, as discussed above with the claim’s rejection.
The subject matter of claim 29 differs from Maaref731 in view of Maaref530 in that it does not explicitly disclose the feature: determining, by the first UE, the one or more joint precoding parameters, as recited in newly added claim 29. However, Kim teaches or suggests, in the same technical field, the feature: determining, by the first UE, the one or more joint precoding parameters, as recited (e.g. Kim, Col. 30, lines 15 - 40). Hence the prior art teaches/suggests each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to .


Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is objected to as being dependent upon objected claim 30 and base claim 1, but would be allowable if rewritten in independent form including all of the limitations of claim 30 and  the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632